 Case 2:19-cv-00790-TPB-NPM Document 6-3 Filed 11/15/19 Page 1 of 2 PageID 65




 Marcy I. LaHart PA
 207 SE Tuscawilla Road
 Micanopy, FL 32667
 352/545-7001
 Fax: 888-400-1461
 marcy@floridaanimallawyer.com

 September 26, 2019


 David Paschall, Chief                        via electronic mail: DPaschall@leegov.com
 Community Development
 1500 Monroe Street
 Fort Myers, FL 33901

 RE: Amended Request for accommodation on behalf of
     Karen Morris

Dear Mr. Paschall:

         Please consider this correspondence a formal request on behalf of Karen Morris that Lee
County waive any restriction that would prevent her from residing with her chickens for disability-
related emotional support. This request is made pursuant to the Federal and Florida Fair Housing
acts.
      I understand that Karen Morris has already provided the county with correspondence from her
psychiatrist verifying that she suffers from a mental impairment that substantially impacts her
major life activities, and that she requires her chickens to ameliorate the symptoms of her
disability. Per HUD guidance, documentation of a disability is sufficient if it establishes that an
individual has a disability and that the animal(s) in question provide some type of disability related
support.
      As you should be aware, the fair housing acts require Lee County to waive or modify its rules,
practices or policies when necessary to afford a disabled person equal opportunity to use and enjoy
a dwelling. See Howard v. City of Beavercreek, 276 F.3d 802, 806 (6th Cir. 2002) (The FHAA
"creates an affirmative duty on [a] municipalit[y] . . . to afford its disabled citizens reasonable
accommodations in its municipal zoning practices if necessary to afford such persons equal
opportunity in the use and enjoyment of their property."), see also 42 U.S.C. § 3604(f). A requested
accommodation may be denied only if it requires “a fundamental alteration in the nature of a
program” or imposes “undue financial and administrative burdens.” Schaw v. Habitat for Human.
of Citrus Cty., Inc., No. 17-13960, 2019 U.S. App. LEXIS 27973 (11th Cir. Sep. 18, 2019), citing
Se. Cmty. Coll. v. Davis, 442 U.S. 397, 99 S. Ct. 2361 (1979).
 Case 2:19-cv-00790-TPB-NPM Document 6-3 Filed 11/15/19 Page 2 of 2 PageID 66
 Request For Accommodation
 Mr. David Paschall
 September 26, 2019
 Page 2



Maintaining a small number of chickens does not fundamentally alter residential neighborhoods,
and in fact many local governments have ordinances allowing chickens to be kept in single and
multi-family zones so that citizens may enjoy fresh eggs. Many other municipalities have waived
zoning restrictions for other types of assistance animals that would not otherwise be permitted,
such as pot-bellied pigs and miniature horses. See for example Anderson v. City of Blue Ash, 798
F.3d 338, 363 (6th Cir. 2015) (allowing a miniature therapy horse to reside in disabled girl's
backyard wouldn't necessarily fundamentally alter the nature of single-family neighborhoods).

My client and I are ready and willing to engage in dialogue regarding reasonable conditions that
would mitigate any negative impacts stemming from Ms. Morris’s chickens. May I please hear
from you regarding this matter?



        Sincerely,

        s/Marcy LaHart

        Marcy I. LaHart, Esq.
        Counsel for Karen Morris
